Jenkins, P. J.
John Hancock Mutual Life Insurance Company filed a suit in trover in Wilkes superior court against John E. Brooks, for the recovery of a steam-engine, boiler, and gin outfit. In December, 1917, Brooks borrowed money from John Hancock Mutual Life Insurance Company, giving a deed to the land to secure the debt, in which no reference was made to the machinery. This deed contained a power of sale, under the terms of which the property was sold in 1923 and purchased by the insurance company. No reference to the machinery was made in that deed. After the execution of the security deed, Brooks bought certain other equipment for the gin, giving his purchase-money notes therefor, which were duly recorded, but which were all paid off and discharged prior to the sale of the premises to the plaintiff. Brooks was living on the land at the time of the sale, and, upon removing therefrom, took up and carried away the machinery sued for. The judge directed a verdict in favor of the plaintiff, to which defendant excepted.

Judgment affirmed.


Stephens^ and Bell, JJ., concur.